DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-20 are currently pending. 
Claim(s) 19-20 have been withdrawn. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18) and Species A2, B1, C1, D2 and E2 in the reply filed on 08/16/2022 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for fabricating a solar cell string (Group II), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/16/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0380120, Terao in view of US 2010/0233843, Frolov et al.
Regarding claim 1
	Terao teaches a string of solar cells (302) [Figs. 3A-3E and 5 0031], comprising:
a plurality of solar cells (302), wherein each of the plurality of solar cells includes P- type and N-type doped diffusion regions (304 and 306) [Figs. 3A-3E and paragraph 0042]; and
a plurality of conductive wires (310) disposed over a back surface of each of the plurality of solar cells (302) [Figs. 3A-3E and paragraph 0046], 
wherein each of the plurality of conductive wires (310) is substantially parallel to the P-type and N-type doped diffusion regions (304 and 306) of each of the plurality of solar cells (302) [Figs. 3A-3E, paragraphs 0042 and 0046-0047], and 
wherein one or more of the plurality of conductive wires (310) adjoins a pair of adjacent solar cells (302) of the plurality of solar cells (302) [Figs. 3A-3E, paragraphs 0046-0053].
	Terao does not teach the one or more of the plurality of conductive wires having a relief feature between the pair of adjacent solar cells.
Frolov teaches a string of solar cells (702) comprising conductive wires having a relief feature (stretchable parts) between pairs of adjacent solar cells [Figs.7A-7B, 8, 10A-10B and 21-24, paragraphs 0061, 0075, 0081-0082, 0094-0095, 0110-0111, 0139-0141, 0157 and 0159]. The relief feature (stretchable parts) allowing for dimension changes in response to a force being applied thereby preventing damage to the PV cells that would otherwise occur if the cells where constructed to be rigid or with a limited amount of flexing or bending [paragraphs 0010 and 0040-0041].
Terao and Frolov are analogous inventions in the field of solar cell strings.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the conductive wires of Terao to comprise a relief feature, as in Frolov, in order to allow for dimension changes in response to a force being applied thereby avoiding damage to the PV cells [Frolov, paragraphs 0010 and 0040-0041].
Regarding claims 2 and 3
	Modified Terao teaches the string of solar cells as set forth above, wherein the relief feature (stretchable parts) comprises an additional material selected from the group consisting of a ribbon, wire and foil (ribbon, wire or foil) connecting the plurality of conductive wires (310) adjoining the pair of adjacent solar cells (302) [see
Frolov, Figs.7A-7B and 21-24, 0061, 0077, 0110, 0139-0140].
Regarding claim 4
	Modified Terao teaches the string of solar cells as set forth above, wherein the relief feature (stretchable parts) comprises a region selected from the group consisting of a solder region, weld region and a cut region (“[s]eparate wire sections in the wire mesh 2501 (i.e., stretchable parts 2502 or mounting parts 2504) may be welded, soldered, or otherwise bonded together to produce a single carrier.”) [see Frolov, Figs. 7A-7B and 21-24; see also paragraphs 0110-0111 of Frolov].
Regarding claim 5
	Modified Terao teaches the string of solar cells as set forth above, wherein the relief feature (stretchable parts) comprises an approximately 90° angle to the plurality of conductive wires (310) [Frolov, Figs. Figs.7A-7B and 21-24, paragraphs 0159-0162; see also Terao, Figs. 3A-3E]. 
Regarding claim 6
	Modified Terao teaches the string of solar cells as set forth above, wherein the relief feature comprises an angle greater than or less than approximately 90 degrees to the plurality of conductive wires (310) [Frolov, Figs. Figs.7A-7B and 21-24, paragraphs 0159-0162; see also Terao, Figs. 3A-3E].

Regarding claim 7
	Modified Terao teaches the string of solar cells as set forth above, wherein the relief feature (stretchable parts) comprises a first bend relief feature (see first bend of the zig-zag pattern) having a bend orientation [Frolov, Figs. 7A-7B and 21-24], the bend orientation of the first bend relief feature in plane to the plurality of conductive wires (310) [Frolov, Figs. 7A-7B and 21-24; Terao, Figs. 3A-3E].
Regarding claim 8
	Modified Terao teaches the string of solar cells as set forth above, further comprising a second bend relief feature (see zig-zag pattern) having a bend orientation [Frolov, Figs. 7A-7B and 21-24], the bend orientation of the second bend relief feature in plane to the plurality of conductive wires [Frolov, Figs. 7A-7B and 21-24; Terao, Figs. 3A-3E].
Regarding claim 9
	Modified Terao teaches the string of solar cells as set forth above, wherein the bend orientation of the second bend relief feature is in the same direction as the bend orientation of the first bend relief feature [see zig-zag pattern depicted in Figs. 7A-7B, 10A-10B and 21-24 of Frolov].
Regarding claim 10
	Modified Terao teaches the string of solar cells as set forth above, wherein the bend orientation of the second bend relief feature is in an opposite direction as the bend orientation of the first bend relief feature [see zig-zag pattern depicted in Figs. 7A-7B, 10A-10B and 21-24 of Frolov].
Regarding claim 11
	Modified Terao teaches the string of solar cells as set forth above, wherein the relief feature (stretchable parts) comprises a third bend relief feature (see zig-zag pattern) having a bend orientation [Frolov, Figs. 7A-7B and 21-24], the bend orientation of the third bend relief feature in plane to the plurality of conductive wires [Frolov, Figs. 7A-7B and 21-24; Terao, Figs. 3A-3E].
Regarding claim 12
	Modified Terao teaches the string of solar cells as set forth above, wherein the bend orientation of the first, second and third bend relief feature are in an alternating direction [see zig-zag pattern depicted in Figs. 7A-7B, 10A-10B and 21-24 of Frolov].
Regarding claim 13
	Modified Terao teaches the string of solar cells as set forth above, wherein one side edge of the plurality of solar cells (302) are connected by at least one conductive wire (310) and another, opposite, side edge of the plurality of solar cells (302) is open (see locations 312) [Terao, Fig. 3E and paragraph 0053].
Regarding claim 14
	Modified Terao teaches the string of solar cells as set forth above, further comprising a shim (corresponding to non-conductive shield 308) coupled to the plurality of conductive wires (310) [Terao, Figs. 3B-3C and paragraph 0045], the shim (308) disposed on one side of the plurality of conductive wires (310) adjacent to the plurality of solar cells (302) [Terao, Figs. 3B-3C and paragraph 0045].
Regarding claim 14
	Modified Terao teaches the string of solar cells as set forth above, wherein the shim (308) comprises a material selected from the group consisting of a silicon shim, a high temperature ceramic and a cloaking material [Terao, Figs. 3B-3C and paragraph 0045].
Regarding claim 16
	Modified Terao teaches the string of solar cells as set forth above.
	Modified Terao the P-type doped diffusion regions of a first solar cell of the plurality of solar cells being directly in alignment with the P-type doped diffusion regions of a second solar cell of the plurality of solar cells. 
However, since applicant has not disclosed that the claimed alignment of diffusion regions of adjacent cells is critical, solves any stated problem or is for any particular purpose, absent persuasive evidence that the particular arrangement is essential and/or significant, aligning the P-type regions of one cell with the P-type regions of an adjacent cell would be an obvious matter of design choice to one ordinarily skilled in the art because shifting the position of the diffusion regions would not modify the operation of the device (seeMPEP§2144.04).
Regarding claim 17
	Modified Terao teaches the string of solar cells as set forth above, wherein the P-type doped diffusion regions (304) of a first solar cell (302) of the plurality of solar cells (302) is directly in alignment with the N-type doped diffusion regions (306) of a second solar cell (302) of the plurality of solar cells (302) [Figs. 3A-3E and paragraph 0042]. 
Regarding claim 18
	Modified Terao teaches the string of solar cells as set forth above, wherein the plurality of solar cells (302) comprise a plurality of back-contact solar cells [Terao, paragraphs 0001 and 0041].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0247530, Dimov et al. teaches a strain reliving electric coupler i.e., wiring, used to connect solar cells in solar panels [Abstract and Figs. 4-5]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721